Citation Nr: 0011478	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-18 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left hip 
disability.

2.  Entitlement to an increased disability rating for 
residuals of a fracture of the left radius with traumatic 
arthritis currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to October 
1944.

The New Orleans, Louisiana, Department of Veterans (VA), 
Regional Office (RO) previously denied service connection for 
left shoulder disability in a September 1981 rating decision.  
The veteran was informed of this adverse determination, as 
well as his procedural and appellate rights, by VA letter 
dated October 16, 1981.  He did not initiate an appeal, and 
the decision became final.

In June 1996, the New Orleans VARO denied entitlement to 
service connection for arthritis of the shoulders.  The 
veteran was informed of this adverse determination, as well 
as his procedural and appellate rights, by VA letter dated 
June 12, 1996.  He did not initiate an appeal, and this 
decision also became final.

This current matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the New 
Orleans VARO, which denied entitlement to service connection 
for left hip disability and a disability evaluation in excess 
of 10 percent for residuals of a fracture of the left radius 
with traumatic arthritis.  The veteran filed a timely notice 
of disagreement, and was issued a statement of the case in 
September 1998.  The RO received his substantive appeal in 
October 1998.

In its March 2000 Informal Hearing Presentation (IHP), the 
American Legion suggested that the Board consider the 
veteran's nonservice-connected left shoulder symptomatology 
in rating his service-connected left elbow disability.  It 
was contended that the disabilities are inextricably 
intertwined insofar as the veteran has complained of pain, 
not just in the arm, but also in the left shoulder since 
military service.  The Board notes, however, service 
connection is not in effect for a left shoulder disability.  
Therefore, the veteran's left shoulder symptomatology cannot 
be considered to be part of his service-connected disability 
herein.  Consequently, the veteran and his representative 
should be, and hereby are, informed that they must submit new 
and material evidence establishing service connection for a 
left shoulder disorder in order for VA to rate any 
symptomatology associated therewith.

In this regard, the Board notes that the March 2000 IHP can 
reasonably be construed as raising an 'additional' claim for 
service connection for left shoulder disability on a new and 
material basis.  Since this issue has not been properly 
developed for appellate consideration by the Board and is not 
inextricably intertwined with the issues on appeal, it is 
hereby referred to the RO for appropriate action.  See Kellar 
v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The veteran's service medical records (SMRs) do not 
mention the presence of a left hip disorder during his period 
of active duty service.

2.  A nexus between a current left hip disorder and the 
veteran's period of active duty service has not been 
demonstrated by competent medical evidence.

3.  A nexus between a current left hip disorder and the 
veteran's service-connected left radius fracture has not been 
demonstrated by competent medical evidence.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for left hip disability is 
plausible.

5.  The veteran's treatment records show that his right upper 
extremity is his major extremity.

6.  The veteran's left elbow disability, as shown by VA 
examination in May 1998, is primarily manifested by mild 
degenerative changes at the elbow joint and tenderness over 
the lateral epicondyle.  Flexion-extension is from 118 to 2 
degrees.


CONCLUSIONS OF LAW

1.  The claim for service connection for left hip disability 
is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals of a left radius fracture with 
traumatic arthritis (minor) are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, Diagnostic Codes 
5003, 5010, 5206, 5207, 5208 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims which are plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.

More recently, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Where a veteran has served for 90 days or more during a 
period of war or following peacetime service on or after 
January 1, 1947, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).  Additionally, secondary service connection is 
warranted when a disability is proximately due to or the 
result of a service-connected disease or injury, 38 C.F.R. § 
3.310(a) (1999), or, to the extent of any increase, there is 
aggravation, i.e., additional disability, of a nonservice-
connected disability due to a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence of 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 
82 F. 3d 389, 392 (1996) (citations omitted).  More recently, 
the Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 9, 16-19 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. App. 
188 (1999), to the extent that the decision might be read as 
establishing by holding or implying in dicta that once a 
combat veteran has established 'service connection' under 
1154(b), his claim may only be denied if the evidence to the 
contrary rises to the level of "clear and convincing" 
evidence).

In the instant case, the veteran's SMRs show that he had a 
normal clinical evaluation of the spine and extremities on 
induction examination in April 1944.  There was no mention of 
the incurrence of a left hip injury during his six-month 
period of active duty service.  Moreover, there was no 
mention of the presence of a left hip disorder secondary to 
slip and fall injury in which he fractured his left radius.  
The veteran was apparently deemed to be unsuitable for 
military service due to a mental deficiency, and was 
discharged on October 6, 1944.

In conjunction with his 'original' claim for service 
connection for residuals of a left elbow fracture, the 
veteran was afforded VA examination in December 1944.  At 
that time, there were no complaints referable to a left hip 
disorder; however, it is noted that examination was 
essentially limited to the left forearm.

Based on the foregoing, service connection and a 
noncompensable disability rating for residuals of a fracture 
of the left elbow in a February 1945 rating decision.

In conjunction with a claim for increase, the veteran was 
afforded VA examination in April 1947.  On this occasion, an 
orthopedic examiner conducted a specific evaluation of the 
lower extremities.  Evaluation of the hips and knees was 
negative.  There were no abnormalities noted, and it was 
indicated that the veteran had no complaints referable to the 
lower extremities.  Rather, the veteran was found to have a 
5/8-inch congenital shortening of the right lower extremity.

A May 1981 statement of T.C. M.D, noted a history of the 
veteran being diagnosed with degenerative arthritis of the 
right hip in April 1979.

VA treatment records developed in 1981 show that the veteran 
was seen with complaints of morning stiffness of the left 
elbow, knee and hip pain in November 1981.  Physical 
examination of the extremities revealed no deficits or edema.  
The diagnosis was osteoarthritis.

VA and private treatment records submitted since 1981 do not 
mention a chronic left hip disorder.

After a contemporaneous review of the evidence of record, the 
Board finds that a well grounded claim for service connection 
for left hip disability has not been presented.

As a preliminary matter, the Board notes that there is no 
evidence showing that the veteran is entitled to the 
evidentiary lightening benefits of 38 U.S.C.A. § 1154.  
However, even if he was a combat veteran, his claim is not 
well grounded.

In the instant case, the evidence of record does not mention 
the presence of a left hip disorder, to include arthritis, 
during the veteran's period of service or within the 
applicable one-year presumptive period.  In the alternative, 
the veteran essentially argues that his arthritis of the hip 
is secondary to his service-connected traumatic arthritis of 
the left radius.  He believes that the Board should accord 
doubt in his favor, and find the same.  However, the Board 
may not substitute its own medical judgment for that of the 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Here, there is no competent medical 
evidence that the veteran's current left hip disorder, if 
any, had its onset or was aggravated during his period of 
wartime service.  In addition, he has presented no competent 
medical evidence that he manifests a current left hip 
disorder that is secondary to or aggravated by his service-
connected left radius fracture.  See Kessel, supra.

The Board has also considered the contentions of the veteran, 
inasmuch as he is offering his own medical opinion as to the 
etiology of his current left hip problems.  However, the 
Board again notes that his present statements and testimony 
do not satisfy the medical nexus requirement in service 
connection cases.  See Kessel, supra.  Indeed, lay parties 
are not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education and training.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Grottveit v. Brown, 5 Vet. App 
91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for service connection for left hip 
disability, as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
The claim, therefore, must be denied. Since the veteran has 
failed to present a well grounded claim for service 
connection for left hip disability, VA has no duty to assist 
him in the development of facts pertaining to the claim.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).
Increased Rating

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of a fracture of the left 
radius with traumatic arthritis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible. Generally, a claim 
for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999), which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45(f), 4.59 (1999).  See also DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  These 
requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect a 
claimant against an adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

Only one hand is to be considered major.  Left-handedness for 
the purpose of a major rating will be confirmed by the 
evidence of others, or by proper tests.  Often the 
handwriting before and after severe injury may be convincing 
evidence.  38 C.F.R. 4.69 (1999).  As indicated in recent 
examinations, the veteran's left hand is his minor hand.

According to Diagnostic Code 5010, traumatic arthritis to be 
evaluated as degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003 (degenerative arthritis), in 
turn, provides that compensation may be awarded under three 
circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (1999) notes that muscle spasm helps 
identify arthritic joints, and crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from X-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.  Hicks, 8 Vet. App. at 420-21 
(1995) (citations omitted).

Under 38 C.F.R. §§ 4.40 and 4.45 (1999), functional loss of 
joints, arthritic or otherwise, may be due either to pain on 
use or limitation of motion and in either event warrants at 
least the minimum rating; however, it must be supported by 
adequate pathology and evidenced by visible behavior on 
motion, because ratings based on limited motion do not ipso 
facto include or subsume the other rating factors in §§ 4.40 
and 4.45, e.g., pain, functional loss, fatigability, and 
weakness.

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (1999), because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks and DeLuca, 
supra.  In other words, when rating for limitation of motion, 
a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated 
use of the joint.

Under the applicable criteria, a noncompensable evaluation is 
warranted when flexion of the forearm of the minor upper 
extremity is limited to 110 degrees.  A 10 percent evaluation 
requires that flexion be limited to 100 degrees.  A 20 
percent evaluation requires that flexion be limited to 90 
degrees.  A 20 percent evaluation is also required where 
flexion is limited to 70 degrees.  38 C.F.R. Part 4, Code 
5206 (1999).  Furthermore, a 10 percent evaluation is 
warranted when extension of the forearm of the minor upper 
extremity is limited to 45 degrees.  A 10 percent evaluation 
is also warranted when extension of the forearm of the minor 
upper extremity is limited to 60 degrees.  A 20 percent 
evaluation requires that extension be limited to 75 degrees.  
A 20 percent evaluation is also warranted when extension of 
the forearm is limited to 90 degrees.  38 C.F.R. Part 4, Code 
5207 (1999). A 20 percent evaluation is also warranted for 
the forearm of the minor upper extremity if flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. Part 4, Code 5208 (1999).

The standard ranges of motion of the forearm (elbow) are zero 
degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I (1999).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In the instant case, the 
veteran was afforded VA orthopedic examination in May 1998.  
At that time, he complained of worsening pain in his elbow 
and in his shoulders.  He stated the pain is constant.  He 
noted that nothing precipitates or alleviates it.  Functional 
impairments during flare up were described as decreased range 
of motion and ability to lift.  He also reported having 
corrective shoes at one point.  He did not have crutches, 
braces or a cane.  He had no surgeries performed or episodes 
of dislocation.  The veteran further stated that he had been 
diagnosed with arthritis in his elbow.  Physical examination 
of the veteran's left elbow revealed that he lacked 2 degrees 
full extension and could flex to 118 degrees.  Supination was 
from 0 to 60 degrees.  Pronation was from 0 to 80 degrees on 
his left.  He had tenderness over his lateral epicondyle.  X-
rays of the left forearm were normal.  The diagnosis was 
degenerative joint disease of his elbow with decreased range 
of motion, status post a radial fracture.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  In the instant case, the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for residuals of a left radius 
fracture with traumatic arthritis.

The Board finds that no more than a 10 percent evaluation is 
warranted for the veteran's service-connected left elbow 
fracture residuals.  In this regard, the Board observes that 
the veteran's left elbow disability does not meet the minimum 
numeric criteria for a compensable disability evaluation 
under Diagnostic Codes 5206 (limitation of flexion of the 
minor upper extremity to 100 degrees), 5207 (limitation of 
extension of the minor upper extremity at least 60 degrees).  
Indeed, his May 1998 VA examination report reveals that his 
left elbow lacked only 2 degrees full extension and could 
flex to 118 degrees.  See 38 C.F.R. § 4.71 (Plate I) (1999).  
Although x-rays of the left forearm were normal, the Board 
observes that previous VA x-ray findings have confirmed the 
presence of degenerative changes of the bones of the left 
elbow with minimal narrowing of the elbow joint and a small 
loose body in the lateral portion of the x-ray joint.  See 
October 1995 VA Radiology Report.  Accordingly, his current 
10 percent disability rating is sustainable, pursuant to 38 
C.F.R. § 4.59, as the May 1998 VA examiner noted that he 
manifests tenderness over the lateral epicondyle of the left 
forearm.

However, entitlement to an increased rating is not shown.  In 
this regard, the Board has considered whether the veteran is 
entitled to an increased evaluation based on his complaints 
of left elbow pain and functional limitation.  However, the 
evidence reflects that no more than a 10 percent disability 
rating for pain on use of the left upper extremity is 
warranted.  Although the veteran, as shown by recent VA 
examination, manifests tenderness over the lateral epicondyle 
of the left forearm, the resulting limitation of motion is 
noncompensably disabling.  Moreover, his exhibited 
dysfunction is not particularly impressive and the degree 
abnormality shown does not warrant a higher rating.

It should also be emphasized that the diagnoses and clinical 
findings rendered on the recent 1998 VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The Board again notes 
that the veteran is not shown to be qualified to render a 
medical diagnosis or opinion.  Hence, his views as to the 
etiology of his pain complaints and/or the extent of 
functional impairment in his left elbow are specifically 
outweighed by the medical evidence of record cited above.  
See Espiritu and Grottveit, supra.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).



ORDER

The claim for service connection for left hip disability is 
denied as not well grounded.

An increased disability rating for residuals of a left radius 
fracture with traumatic arthritis is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

